                            Case 2:18-cv-09784-ODW-SS Document 29 Filed 03/25/19 Page 1 of 2 Page ID #:180



                                    1                              NOTE: CHANGES MADE BY THE COURT
                                    2
                                    3
                                    4
                                    5
                                    6
                                    7
                                    8                      UNITED STATES DISTRICT COURT
                                    9                    CENTRAL DISTRICT OF CALIFORNIA
                                    10
                                    11   JOHN HERZFELD, an individual,  )   CASE NO. 2:18-cv-09784-ODW (SSx)
                                                                        )   Judge: Otis D. Wright, II
633 West Fifth Street, 52nd Floor




                                    12                      Plaintiff,  )
                                                                        )
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13        vs.                       )   ORDER FURTHER CONTINUING
                                                                        )   DEFENDANTS’ TIME TO
                                    14   TEVA PHARMACEUTICALS USA, )        RESPOND TO THE COMPLAINT
                                         INC. OMNIBUS WELFARE PLAN; )
                                    15   QUANTUM HEALTH, INC.,              Complaint Filed: November 20, 2018
                                         WHICH WILL DO BUSINESS AS )
                                    16   COORDINATED HEALTHCARE; )          Current Response due date:
                                         MERITAIN HEALTH, INC.;         )   March 21, 2019
                                    17   MCMC, LLC; and AETNA LIFE      )
                                         INSURANC E COMPANY,            )   New Response due date: TBD
                                    18                                  )
                                                            Defendants. )
                                    19                                  )
                                                                        )
                                    20                                  )
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28                               -1-
                                          [PROPOSED] ORDER FURTHER CONTINUING DEFENDANTS’ TIME TO
                                                         RESPOND TO THE COMPLAINT
                            Case 2:18-cv-09784-ODW-SS Document 29 Filed 03/25/19 Page 2 of 2 Page ID #:181



                                    1          Having considered the Fourth Joint Stipulation of Plaintiff John Herzfeld
                                    2    (“Plaintiff”) and Defendants Meritain Health, Inc., Aetna Life Insurance Company,
                                    3    Teva Pharmaceuticals USA, Inc. Omnibus Welfare Benefit Plan, and Quantum
                                    4    Health, Inc. (“Defendants”), and finding GOOD CAUSE therein, the Court hereby
                                    5    ORDERS as follows:
                                    6          Defendants shall respond to the Complaint within three weeks after this
                                    7    Court rules on Defendant MCMC, LCC’s pending Motion to Dismiss.
                                    8          No further extensions will be granted absent good cause supported by a
                                    9    declaration under penalty of perjury.
                                    10         IT IS SO ORDERED.
                                    11
633 West Fifth Street, 52nd Floor




                                    12   DATED:__March 25, 2019
                                                                                     Otis D. Wright, II
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13                                               United States District Judge
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28                               -2-
                                          [PROPOSED] ORDER FURTHER CONTINUING DEFENDANTS’ TIME TO
                                                         RESPOND TO THE COMPLAINT
